TDCJ Offender Details ' ; Page 1 of 2

oh

  

“§)Y" TEXAS DEPARTNIE‘NT Ol;-" CR|NHNAL J_U_S~

 

0ffender lnformation', Details
§
|

<

siD Number: 1 038707§99

TDCJ Number:v 006409||98

Name: k DEAS(S;N,RAY W|LL|AIV|
Race: W li

Gender: ' M "

DOB: 1970-01-08

Maximum Sentence Date: 2024-06-08 \
Current Facility: , M

Projected Re|ease Date: 2024~06-08'

Paro|e E|igibi|ity Date: 2014-09|-05

Offender Visitation E|igib|e: l lE_S_

information provided is updated once daily dun'ng Weekdays and multiple times per day
on visitation days. Because this information is subject to change, famin members and
friends are encouraged to call the unit prior to traveling for a visit.

SPECIAL lNFORMATlON FOR SCHEDULED I`RELEASE:

scheduled Re|ease Date: Offender is not scheduled for release at this time.
scheduled Re|ease Type: Wi||| be determined When release date is scheduled
gehedu|ed Re|ease Leeatiem Wi|| be determined when release date is scheduled

 

_ ip;arolei~;aévi¢wjln'fqrw:§'ti¢n_

 

Offense History:

 

Offense
Date

Sentence Case Sentence (YY-
Date No. MM-DD)

l l 1 1 § l l
i
http://offender.tdcj .texas.gov/OffenderSearcMoffenderPetail.action?sid=03 870799 9/9/2015

Offense C;ounty
l